Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 20-33 are allowed over the prior art of record.   Claims are allowed for substantially the same reasons as Application 14/994,954, now US Patent 10,657,286.
Claims should be viewed as allowable over the prior art combination of Hughes US 2014/0115710, So US 2995/0209975, and Seow US 2016/0085915.
The combination of claim elements is non-obvious over the prior art listed above.  Claims should be viewed as allowable in their entirety.  No single claim element is viewed as novel on its own merits.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439